Virginia Brady was convicted in the Juvenile Court of Allen County for contributing -to the delinquency of a minor child, and was sentenced to pay a fine of $25.00 and to be committed to the Marysville Reformatory for Women, for thirty days. At the same time two men, Clements and Lewis, were found guilty by the Court for the same offense for which Brady was convicted. Clements was sentenced to pay a fine of $50 and cost and to be committed to the Toledo Workhouse fox 60 days; Lewis was sentenced to pay a fine of $25 and costs and sentenced to Toledo Workhouse for 30 days. All three of the parties paid the fine. Clements was released at the end of his 60 days, and Lewis was released at the end of his 30 days;, but at the expiration of Brady’s 30 days, the Matron of the Reformatory refused to release her, claiming that she was there under the Intermediate Sentence Law, and that they could hold her for a length of ■time not exceeding the maximum length of time, which was one year, for the commission of her act.
An application for habeas corpus for Brady was filed in the Supreme Court, claiming that if that was the law, that it was in violation of the United States Constitution, which provides that no State shall pass or enforce any law which does not give to all persons within its jurisdiction the equal protection of the laws, and it was claimed that because Brady was a woman, discrimination was made, and that she could be held for no longer period than a man could be for the same crime.
Atorney General Turner also filed a brief in the case in favor of Brady. His position was a little digerene, in that he contended that the Indeterminate Sentence Law did not apply in cases of misdemeanors, but applied only in cases of felony, and -that therefore the sentence of the Juvenile Court for 30 days was valid and that Brady should have been released by the Matron of said institution a he end of he thirty days. He further argued to the Court that if his position was not correct,- and the law did apply to misdemeanors, then and in that event the position of counsel for Brady was correct, and the law is in contravention of the United States Consitution.